DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0102461 ("Tezuka").
Regarding claim 1, Tezuka discloses an optoelectronic sensor for detecting an object in a monitored zone, the optoelectronic sensor comprising: 
a light transmitter (10, Fig. 6A) for transmitting transmitted light of a wavelength range (paragraph [0048], wavelength band of the pulsed laser beam emitted from 10); 
a light receiver (60, Fig. 6A) for producing a received signal (photocurrent, paragraph [0050]) from the transmitted light remitted at the object (optical feedback, Fig. 6A, paragraph [0053]); 
a reception optics (40, 50, Fig. 6A) that is arranged upstream of the light receiver (60, Fig. 6A) and that has an optical filter (40, Fig. 6A) adapted to the wavelength range for suppressing extraneous light (paragraphs [0048], [0072]); 
a control and evaluation unit (74, 75, Fig. 6A) that is configured to produce a piece of object information (time of flight, paragraph [0053]) from the received signal (paragraph [0053]); and 
an adjustment device (41, Fig. 16B) for changing the angle of incidence of the remitted transmitted light (Fig. 16A, paragraphs [0072], [0075]) on the optical filter (40, Figs. 16A-16B).
Regarding claim 2, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the adjustment device (41, Fig. 16B) is configured to tilt the optical filter (Figs. 16A-16B, paragraph [0075]).
Regarding claim 3, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the optical filter (40, Figs. 6A, 16A-16B) is a bandpass filter (paragraph [0045]).
Regarding claim 6, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the optical filter (40, Figs. 6A, 16A-16B) is planar (Figs. 6A, 16A-16B, paragraph [0072]).
Regarding claim 9, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the reception optics (40, 50, Fig. 6A) has a first focusing optical element (condenser lens 50, Fig. 6A, is a focusing optical element).
Regarding claim 16, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the control and evaluation unit (74, 75, Fig. 6A) is configured to determine a distance (paragraph [0045]) of the object from a time of flight (time of flight, paragraph [0053]) between the transmission of the transmitted light (emitted light, Fig. 6A) and the reception of the remitted transmitted light (optical feedback from object, Fig. 6A).
Regarding claim 17, Tezuka discloses the optoelectronic sensor in accordance with claim 1, that is configured as a laser scanner and has a movable deflection unit (20, Fig. 6A) for the periodic scanning of the transmitted light in the monitored zone (Fig. 6A, paragraph [0047]).
Regarding claim 18, Tezuka discloses a method of detecting an object in a monitored zone, in which method: 
transmitted light is transmitted in a wavelength range (paragraph [0048], wavelength band of the pulsed laser beam emitted from 10), is received again after remission at the object as remitted transmitted light (optical feedback, Fig. 6A) by a reception optics (40, 50, Fig. 6A), and is converted into a received signal (photocurrent, paragraph [0050]) to produce a piece of object information from the received signal (time of flight, paragraph [0053]), 
wherein the reception optics (40, 50, Fig. 6A) suppresses extraneous light by an optical filter (40, Fig. 6A) adapted to the wavelength range (paragraphs [0048], [0072]), and 
the angle of incidence of the remitted transmitted light ( Fig. 16A, paragraphs [0072]-[0073]) on the optical filter (40, Figs. 6A, 16A-16B) is set to adapt a pass band of the optical filter to the wavelength range (paragraph [0073]).
Claims 1, 6, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0142072 ("Takahashi").
Regarding claim 1, Takahashi discloses an optoelectronic sensor for detecting an object in a monitored zone, the optoelectronic sensor comprising: 
a light transmitter (110, Figs. 1 or 2) for transmitting transmitted light of a wavelength range (within a wavelength range of 940 nm as an example, paragraph [0058]); 
a light receiver (120, 130, Fig. 1, or 120a, 130a, Fig. 2) for producing a received signal (SPAD output, paragraphs [0064], [0066]) from the transmitted light remitted at the object (10, Figs. 1 or 2); 
a reception optics (140, 150, Fig. 1 or 140a, Fig. 2) that is arranged upstream of the light receiver (Figs. 1 or 2) and that has an optical filter (150, Figs. 1 or 2) adapted to the wavelength range for suppressing extraneous light (paragraphs [0058], [0081]); 
a control and evaluation unit (130, Fig. 1 or 130a, Fig. 2) that is configured to produce a piece of object information (distance, paragraph [0063], depth map, paragraph [0066]) from the received signal (Figs. 1 or 2, SPAD output, paragraphs [0064], [0066]); and 
an adjustment device (155, Figs. 1 or 2) for changing the angle of incidence of the remitted transmitted light (Figs. 1 or 2, paragraphs [0083], [0119]) on the optical filter (150, Figs. 1 or 2).
Regarding claim 6, Takahashi discloses the optoelectronic sensor in accordance with claim 1, wherein the optical filter (150, Figs. 1 or 2) is planar (paragraph [0072]).
Regarding claim 9, Takahashi discloses the optoelectronic sensor in accordance with claim 1, wherein the reception optics (140, 150, Figs. 1, 4A, and 10) has a first focusing optical element (unlabeled first or second lens upstream 170, Figs. 4A or 10).
Regarding claim 10, Takahashi discloses the optoelectronic sensor in accordance with claim 9, wherein the reception optics (140, 150, Figs. 1, 4A, and 10) has a first focusing optical element (unlabeled first or second lens upstream of 170, Figs. 4A or 10) with a diaphragm arranged downstream (170, Figs. 4a or 10.
Regarding claim 11, Takahashi discloses the optoelectronic sensor in accordance with claim 1, wherein the reception optics  (140, 150, Figs. 1, 4A, and 10) has a second focusing optical element  (unlabeled third or fourth lens downstream of 170, Figs. 4A, 4B, or 10). 
Regarding claim 12, Takahashi discloses the optoelectronic sensor in accordance with claim 11, wherein the reception optics (140, 150, Figs. 1, 4A, and 10) has a spherical converging lens (lens has a spherical surface, see Fig. 4B) as the second focusing optical element (unlabeled last lens downstream of 170, Figs. 4A, 4B, or 10). 
Regarding claim 15, Takahashi discloses the optoelectronic sensor in accordance with claim 1, wherein the reception optics (140, 150, Figs. 1, 4A, and 10) has, in this order, a first focusing optical element (unlabeled first or second lens upstream of 170, Figs. 4a or 10), a diaphragm (170, Figs. 4A, and 10), a second focusing optical element (unlabeled third or fourth lens downstream of 170, Figs. 4A, 4B, or 10), and the optical filter (150, Figs. 1, 4A, 4B, and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of U.S. Patent Publication No. 2020/0183013 ("Iguchi").
 Regarding claim 4, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the wavelength range is shifted in a tolerance wavelength range due to drifting in the operation of the optoelectronic sensor and/or due to properties of the light transmitter (paragraph [0073]) and further discloses that the wavelength characteristic of the band-pass filter (40, Fig. 6A) is changed to allow the laser beam with the changed wavelength to be transmitted through the band-pass filter (paragraph [0073]).  
Tezuka does not explicitly disclose that the optical filter has a pass band that is narrower than the tolerance wavelength range.
However, Iguchi discloses a wavelength range is shifted in a tolerance wavelength range due to drifting in the operation of the optoelectronic sensor and/or due to properties of the light transmitter (122, paragraph [0043]); and wherein the optical filter (152, paragraph [0052]) has a pass band (central wavelength of the transmission band of filter is 0.025 nm/degree, paragraph [0052]) that is narrower than the tolerance wavelength range (wavelength shift is about 0.07 nm/degree, paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a narrower transmission band of the filter than the tolerance wavelength range as disclosed by Iguchi in the device of Tezuka in order to ensure that the bandpass filter is usable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of U.S. Patent Publication No. 2019/0250257 ("Finkelstein").
Regarding claim 5, Tezuka discloses the optoelectronic sensor in accordance with claim 1, but does not disclose that the optical filter has a pass band having a full width at half maximum of one of at most 20 nm and at most 10 nm.
However, Finkelstein discloses an optical filter (212, Fig. 2, or 312, Fig. 3) has a pass band having a full width at half maximum of one of at most 20 nm and at most 10 nm (paragraph [0112]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to design a passband filter with a narrow bandwidth as disclosed by Finkelstein in the device of Tezuka in order to more effectively filter out noise light while accommodating the acceptance angle and change in wavelength of the light emitter over temperature.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takagashi in view of U.S. Patent Publication No. 2018/0120224 ("Dreyer").
Regarding claim 7, Takagashi discloses the optoelectronic sensor in accordance with claim 1, but does not disclose that the optical filter has an area of one of at most 20 mm2 and at most 10 mm2.
However, Dreyer discloses an optical filter (bandpass filter elements, paragraph [0051]) has an area of one of at most 20 mm2 (20 mm2, paragraph [0051]) and at most 10 mm2 (0.5 mm2 is within 10 mm2, paragraph [0051]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to design a filter with specific dimensions as disclosed by Dreyer in the device of Takagashi in order to efficiently suppress light while optimizing the overall size of the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of U.S. Patent Publication No. 2003/0086174 ("Wakisaka") further in view of U.S. Patent Publication No. 2018/0145477 ("Welna").
Regarding claim 8, Tezuka discloses the optoelectronic sensor in accordance with claim 1, wherein the wavelength range of the light transmitter shifts with the temperature (paragraph [0073]).  Tezuka does not disclose that the shift is by one of at most 0.1 nm/K and at most 0.05 nm/K.
However, Wakisaka discloses a wavelength range of the light transmitter shifts with the temperature by at most 0.1 nm/K (paragraph [0144]).  Further, Welna discloses a wavelength range of the light transmitter shifts with the temperature by at most 0.05 nm/K (claim 3).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to limit the temperature shift by a specific amount, as disclosed by Wakisaka and Welna, in the device of Tezuka in order to ensure a wavelength-stabilized operation of the device.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of U.S. Patent No. 5,617,435 ("Nagai").
Regarding claim 13, Takahashi discloses the optoelectronic sensor in accordance with claim 11, wherein the adjustment device (155, Figs. 1 or 2) is configured to tilt (Figs. 1 or 2, paragraphs [0083], [0119]) the optical filter (150, Figs. 1 or 2).
Takahashi does not disclose that the adjustment device is configured to tilt the second focusing optical element.
However, Nagai discloses rotating and tilting (col. 9, lines 30-32, and 35-39) a focusing optical element (22, Fig. 4), therefore it is interpreted as an active rotation, where an adjustment device is inherently part of the device.  In combination, using Nagai’s teaching, the adjustment device in Takashi would be configured to rotate and tilt the second focusing element, the second focusing element being a microspherical lens taught by Nagai.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the adjustment device of Takagashi to tilt a spherical second focusing optical element as disclosed by Nagai as well as the optical filter in Takagashi in order to modulate and transmit a desired wavelength. 
Regarding claim 14, Takagashi in view of Nagai discloses the optoelectronic sensor in accordance with claim 13, and Takagashi discloses that the adjustment device (155, Figs. 1 or 2) is configured to tilt (Figs. 1 or 2, paragraphs [0083], [0119]) the optical filter  (150, Figs. 1 or 2).  
Further, Nagai discloses a focusing optical element (22, Fig. 4), with a center of rotation in the focusing optical element (Fig. 4, col. 9, lines 35-39). In combination, using Nagai’s teaching, the adjustment device in Takashi would be configured to rotate the second focusing element, i.e. a microspherical lens taught by Nagai.
It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate a spherical second focusing optical element as disclosed by Nagai as well as the optical filter in Takagashi in order to modulate and transmit a desired wavelength. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878